Citation Nr: 0611959	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-03 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound (GSW) at the left 
tibia, Muscle Group XII, status post compound fracture, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a slight shell fragment wound 
(SFW) of the left leg, Muscle Group XII.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that decision, the RO granted service 
connection for a tender scar of the left calf and assigned an 
initial 10 percent rating; and granted service connection for 
degenerative joint disease of the left knee as secondary to 
the service-connected GSW, and assigned an initial 10 percent 
to that disability.  That decision also denied entitlement to 
increased ratings for the service-connected GSW of the left 
tibia, rated at 20 percent; and for the service-connected SFW 
of the left leg, rated at 0 percent.  

The veteran's Notice of Disagreement with that decision, 
received at the RO in April 2003, was not specific as to 
which issues the veteran wished to appeal; thus, the RO, in 
the February 2004 Statement of the Case (SOC), addressed all 
four issues listed hereinabove.  However, in the veteran's 
substantive appeal (VA Form 9), received at the RO in 
February 2004, the veteran specifically elected to appeal 
only the issues of (1) evaluation of the GSW of the left leg; 
and (2) evaluation of the SFW of the left leg.  The veteran's 
representative confirmed this election on the VA Form 9, 
Certification of Appeal, dated February 2006.  

The Board notes that a January 2006 VA Form 646, Statement of 
Accredited Representative in Appealed Case, appears to be 
indicating the veteran's desire to file a new claim for an 
increased rating for the service-connected degenerative joint 
disease of the left knee.  The Board refers the matter to the 
RO for the appropriate action.  




FINDINGS OF FACT

1.  The competent medical evidence shows that the residuals 
of a gunshot wound to the left tibia are productive of severe 
injury to Muscle Group XII.

2.  The competent medical evidence shows that the residuals 
of shell fragment wound of the left leg are productive of no 
more than slight injury to Muscle Group XII.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent disability 
evaluation, but no higher, for the residuals of a gunshot 
would to the left tibia have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.55, 
4.56, 4.73, Diagnostic Code 5312 (2005).

2.  The criteria for entitlement to a compensable evaluation 
for residual muscle damage from a shell fragment wound of the 
left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.55, 4.56, 
4.73, Diagnostic Code 5312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With regard to the claims on appeal involving increased 
rating, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for increased ratings.  The veteran was not, however, 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability(ies) on appeal 
or to an initial disability rating.  Despite the inadequate 
notice provided to the appellant on the issues of effective 
date, and initial rating, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As the appellant's claim for an increased rating for the GSW 
is granted, the RO will assign an appropriate effective date, 
and as such, there can be no possibility of any prejudice to 
the claimant.  In addition, as the claim for an increased 
rating for an SFW is being denied, there will be no effective 
date assigned, and thus, no possibility of prejudice to the 
claimant.  

In this case, the veteran's increased rating claim was 
received at the RO in January 2003.  The veteran was 
thereafter provided with a duty to assist letter later that 
month, prior to the unfavorable rating decision which was 
issued in April 2003.  That letter notified the veteran of 
what was necessary to substantiate a claim for increase.  As 
such, the Board finds no defect with the timing of the notice 
letter.  

The notice letter included the type of evidence needed to 
substantiate claims for increased ratings.  The duty to 
assist letter also informed the appellant about the 
information and evidence that VA will seek to provide.  The 
letter also informed the appellant about the information and 
evidence he was expected to provide.  That letter also 
informed the appellant that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain or that he thought would support his claim, and that 
he should help by sending the evidence directly to the RO.  
Thus, the veteran was, in effect, asked to submit all 
evidence in his possession that pertained to his claim.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes VA treatment 
records and examinations of the appellant and written 
statements from the appellant.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

Increased Ratings - Muscle Injuries

The veteran seeks an increased rating for the service-
connected residuals of a GSW to the left tibia.  He also 
seeks a compensable rating for the service-connected SFW of 
the left leg.  The veteran alleges that he has tremendous 
difficulty walking, and that his left leg is one-inch shorter 
than his right leg and that, over the years, he has developed 
pain in the left leg which now occurs every day.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability and to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2005).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

At the outset, the medical evidence of record reflects that 
the veteran suffered both a gunshot wound to the left tibia, 
and suffered a separate shell fragment wound at another site 
on the left leg.  The veteran's service-connected residuals 
of a GSW at the left tibia, in Muscle Group XII is currently 
rated as 20 percent disabling; indicating moderately severe 
muscle disability.  The veteran's service-connected SFW of 
the left leg in Muscle Group XII is currently evaluated as 
noncompensable, indicating slight muscle disability.  In 
order for an increased ratings to be assigned, the veteran 
must be shown to have a severe injury to Muscle Group XII 
related to the service-connected GSW to the right tibia 
and/or a moderate injury to Muscle Group XII related to the 
service-connected SFW at the left leg.  38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2005).

Under 38 C.F.R. § 4.73, Diagnostic Code 5312, for rating 
injury to muscle group XII, it is noted the muscles function 
to provide dorsiflexion; extension of the toes; and 
stabilization of arch.  In addition, it is noted that Muscle 
Group XII governs the anterior muscles of the leg, including 
the tibialis anterior; the extensor digitorum longus; the 
extensor hallucis longus; and the peroneus tertius.  A slight 
disability warrants a noncompensable rating.  A moderate 
disability warrants a 10 percent rating, a moderately severe 
disability warrants a 20 percent rating, and a severe 
disability warrants a 30 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2005).

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2005).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2005).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2005).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  Functional loss must be considered for any 
musculoskeletal disability.  DeLuca v. Brown, 8 Vet. App. at 
206.

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56 (2005).

38 C.F.R. 4.56, governing the evaluation of muscle 
disabilities reflects that: (a) An open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, in pertinent part, disabilities resulting from 
muscle injuries shall be classified as follows:

Slight disability of a muscle anticipates a simple wound of 
muscle without debridement or infection.  A history 
consistent with slight disability would include service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objective findings would include a minimal scar, but no 
evidence of fascial defect, atrophy or impaired tonus.  No 
impairment of function or metallic fragments retained in the 
muscle tissue would be shown.  38 C.F.R. 4.56(d)(1) (2005).

Moderate disability of a muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile throughout muscle 
tissue.  Other objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue.  38 C.F.R. 
4.56(d)(2) (2005).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3) (2005).

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History would include 
evidence showing hospitalization for a prolonged period for 
treatment of the wound, with a record of consistent complaint 
of cardinal signs and symptoms of muscle disability , worse 
than those shown for moderately severe muscle injuries, and 
if present, evidence of inability to keep up with work 
requirements.  Objectively, there are ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56(d)(4) (2005).

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no minimum 
degree of damage in order for the injury to be of moderate 
degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2005).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Historically, the record reflects that the veteran was 
initially wounded in action on June 6, 1944, in Normandy, 
when he was struck in the left leg by shell fragment.  He 
incurred a soft tissue wound and was hospitalized for about 
two months, after which he returned to duty.  The veteran was 
subsequently wounded in action a second time in November 
1944, in Germany, when he was struck in the same leg by a 
bullet, sustaining a compound fracture of the tibia.  He was 
thereafter evacuated to the United States and was 
hospitalized for about 9 months.  The leg healed, but the 
veteran continued to complain of weakness and aching in the 
left lower extremity.  

As noted, the service-connected GSW residuals are currently 
rated as 20 percent disabling.  Thus, to warrant a higher, 30 
percent rating, the evidence must show severe muscle injury.  
The SFW of the left leg is rated as noncompensable.  Thus, to 
warrant a compensable rating of 10 percent, the evidence must 
show moderate muscle injury.  In the instant case, the Board 
finds that, in resolving all doubt in the veteran's favor, 
the medical evidence of record, as noted hereinbelow, does 
show severe muscle injury resulted from the GSW; however, the 
preponderance of the evidence is against a finding of more 
than slight muscle injury to the left leg from the SFW, as 
explained hereinbelow.  

VA examination in February 2003 notes a 6x2 area of scarring 
in the distal third of the left tibial region, with some 
depression to the scar.  The area was slightly tender to 
palpation, and the veteran had an obvious lateral bowing of 
his left tibia from the knee posteriorly.  Examination of 
both legs revealed decreased strength in both dorsiflexion 
and plantar flexion.  The diagnosis was gunshot wound of 
muscle group XII at the left leg with compound fracture of 
the left tibia with residuals of daily pain and limited 
activities.  X-rays of the left leg revealed deformity in the 
mid tibia and fibula consistent with old healed fracture.  
There were small fragments of metal identified about the area 
suggesting that the injury was secondary to a gunshot wound.  
The impression was post-traumatic changes in the mid left 
tibia and fibula.  

At a December 2004 VA examination, the veteran again reported 
increased pain in the left leg.  The examiner noted that the 
veteran appeared to be a poor historian, but that he was very 
amiable.  The examiner also noted that the veteran limped 
heavily favoring his left leg below the knee.  There was a 
palpable deformity over the anterior tibia at the middle 
third of the left leg.  The left leg measured one-inch 
shorter than the right leg.  There was no atrophy of either 
leg.  The diagnosis was gunshot wound, muscle group XII, left 
leg with residual scar, healed compound fracture with bowing 
of the left tibia; degenerative joint disease, left knee with 
genu varus, related to the GSW; and insignificant shell 
fragment wound, left leg muscle group XII - no neurovascular 
deficiency.  The examiner indicated that the veteran did not 
exhibit pain, fatigue, weakness, or incoordination on repeat 
testing of the left knee.  However, the examiner did not 
report DeLuca findings as they pertained to the tibia.

In sum, medical evidence in this case shows that the veteran 
has a documented history of a gunshot wound to the left tibia 
with a compound fracture and a prolonged period of 
hospitalization in 1945.  Furthermore, the veteran has 
consistently complained of cardinal signs and symptoms of 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain and impairment of coordination.  Objectively, 
the medical evidence reflects an obvious deformity of the 
left tibia with severe bowing of the left leg and x-ray 
evidence of retained foreign bodies and post-traumatic 
changes of the tibia.  Although atrophy of the left lower 
extremity is not exhibited, the Board finds that, given the 
veteran's complaints of pain, fatigue and weakness of the 
left leg, the residuals of the GSW more nearly approximate 
the criteria for severe muscle injury.  Thus, resolving all 
doubt in the veteran's favor, the Board finds that the 
criteria for the assignment of a 30 percent rating for the 
service-connected GSW is warranted.  

Nevertheless, the Board also finds that the SFW residuals are 
no more than slight, and thus, do not meet the criteria for a 
compensable rating.  The VA examiner in December 2004 
specifically indicated that the shell fragment wound of the 
left leg was "insignificant," and there was no 
neurovascular deficiency.  A review of the other medical 
evidence of record consistently notes only that the muscle 
injury from the SFW was only slight.  Thus, the preponderance 
of evidence is against the assignment of a compensable rating 
for the service-connected SFW residuals of the left leg.  

Additionally, the Board notes that according to 38 C.F.R. § 
4.68 (2005), the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  With 
specific regard to the leg, amputation of a lower extremity 
at the middle or lower third of the thigh (above the knee) 
may be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5162 (2005).  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by a prosthesis controlled by 
natural knee action may also be assigned a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164 
(2005).

Thus, in this case, the "amputation rule" precludes a 
combined rating in excess of 60 percent for pathology 
involving one knee.  38 C.F.R. §4.71a, Diagnostic Code 5162 
(the rating for amputation at the middle or lower third of 
the thigh) and Diagnostic Codes 5163, 5164 (the rating for 
amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by a prosthesis 
controlled by natural knee action).  See 38 C.F.R. §§ 4.25, 
including Table I (regarding combined ratings).  Thus, in the 
instant case, the assignment of an increased rating to 30 
percent for the service-connected GSW does not violate the 
amputation rule since the combined rating for the service-
connected disabilities of the left lower extremity, including 
the knee, will not exceed 60 percent.

Finally, because the veteran is in receipt of the maximum 
scheduler evaluation for the GSW muscle injury under the 
assigned diagnostic code, further consideration of the 
factors under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board has 
also considered all potentially applicable diagnostic codes 
to determine if any would be more appropriate or more 
beneficial to the veteran.  However, the veteran's GSW muscle 
injury of the left tibia is not of a level of severity that 
would warrant the assignment of a higher rating under any 
other code.  The potential application of 38 C.F.R. § 
3.321(b)(1) (2005) has also been considered.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there 
has been no showing that the service-connected GSW muscle 
injury under consideration here has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization beyond those noted above, or 
otherwise renders impracticable the application of the 
regular scheduler standards.  The Board does not doubt that 
the veteran has significant impairment of the left lower 
extremity, which results in certain work restrictions.  
However, the Board also finds that the regular scheduler 
standards contemplate the symptomatology shown.  In essence, 
the Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  In that 
regard, the Board observes that with respect to the veteran's 
service-connected GSW of the left tibia, the applicable 
rating criteria contemplate higher ratings for that 
disability.  However, the Board has not found that disability 
to be of such degree of severity as to warrant assignment of 
a higher rating on a scheduler basis.  Likewise, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In conclusion, the Board finds that a 30 percent rating is 
warranted for the service-connected residuals of a GSW to the 
left leg with severe muscle injury to Muscle Group XII; 
however,  the preponderance of the evidence is against the 
assignment of a compensable rating for the service-connected 
SFW of the left leg.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 61, 55 (1991); 38 
U.S.C.A. § 5107(b) (West 2002).  




ORDER

A 30 percent rating is granted for the service-connected GSW 
of the left tibia, subject to the laws and regulations 
governing the payment of monetary benefits.

A compensable rating for the service-connected SFW of the 
left leg is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


